Me. Justice MacLeaey
delivered the opinion of the court.
This is a case entirely similar to one between the same parties, bearing the No. 74, in which Mr. Justice Wolf delivered the opinion of the court on the 13th instant. In that appeal the ruling of the registrar was affirmed, as must be done here for the same .reasons.
The wife has no interest in the ganancial property of the marital partnership, which is subject to execution or attachment, until the marriage is dissolved and liquidation follows. (Civil Code, Sec. 1310. and 1337.)
The decisions rendered in the cases referred to in the opinion above-cited fully sustain this proposition. (Vivaldi Pacheco v. Domingo Mariani et ux., decided April 16, 1906, 3 Castro 215; Garrozi v. Dastas, 204 U. S., 79; Decision of the General Directorate of Registries, September 28, 1884; decision of the same body of April 24, 1879; judgments of the Supreme Court of Spain of October 20, 1880; February 25, 1885; and June 8, 1886; Reade v. De Lea, 95 Pac., 131.)
For the reasons stated the ruling of the registrar made herein must be affirmed.
7 Affirmed.
Chief Justice Hernández and Justices Wolf and del Toro concurred.